DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the opposite end” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the portion of the body that is closer to the closed end” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the section containing the open end” and the limitation “the ” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the portion of the body closest to the open end” and recites the limitation “the portion of the body that is closer to the closed end” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bureau (6612944).

 	Regarding claim 1, Bureau (Figures 1-13) teaches a protective cover for a hockey stick comprising: a flexible body (Fig. 1, Part No. 16; Col. 4, Lines 35-44) (Fig. 13, Part No. 16d) having at least one open end (Fig. 4, Part No. 19; Col. 4, Lines 15-34) (See also Fig. 13 where the stick 17 is shown inserted through an opening formed by 


	Regarding claim 2, Bureau (Figures 1-13) teaches a closed end (20) of the body located at the opposite end of the body from the open end (Col. 4, Lines 14-34).  


	Regarding claim 3, Bureau (Figures 1-13) teaches a zipper (Fig. 13, Part No. 76) integrated into 10edges of each of the flaps such that the flaps can be joined together (Col. 6, Lines 27-39).  


	Regarding claim 4, Bureau (Figures 1-13) teaches the angled portion (Fig. 1, Part No. 28; Fig. 4, Part No. 22) (See also Fig. 1 and 13 where there is also a corner at the heel portion of the cover) is located between the open end and the closed end of the body (See figures 1 and 13).  





15 	Regarding claim 6, Bureau (Figures 1-13) teaches the angled portion includes a rounded corner (28) separating the section containing the open end from the section containing the closed end (See figures 1 and 13 where there is also a corner at the heel portion of the cover). 

 
	Regarding claim 7, Bureau (Figures 1-13) teaches the portion (24) of the body closest to the open end is shorter than the portion (18) of the body that is closer to the closed end (20) (See figures 1, 11, and 13).  


Page 11 of 13 	Regarding claim 8, Bureau (Figures 1-13) teaches a protective cover for a hockey stick comprising: a flexible body (Fig. 1, Part No. 16; Col. 4, Lines 35-44) (Fig. 13, Part No. 16d) having an open end (Fig. 4, Part No. 19; Col. 4, Lines 15-34) (See also Fig. 13 where the stick 17 is shown inserted through an opening formed by part number 24d) and a closed end (20) (Col. 4, Lines 14-34); wherein the body also features an angled portion (Fig. 1, Part No. 28; Fig. 4, Part No. 22) (See also Fig. 1 and 


5 	Regarding claim 9, Bureau (Figures 1-13) teaches the portion (Fig. 1, Part No. 24; Fig. 13, Part No. 24d) of the body closest to the open end is shorter and narrower than the portion (18, 18d) of the body that is closer to the closed end (See Fig. 1, 11, 13).  


	Regarding claim 10, Bureau (Figures 1-13) teaches a loop (Fig. 1, Part No. 26; Col. 4, Lines 35-44) (Fig. 1, Par No. 34; Col. 4, Lines 56-67) of material attached to the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711      
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711